              Case 2:17-cr-00095-TLN Document 92 Filed 10/21/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-95-TLN
12                                Plaintiff,            STIPULATION REGARDING USE OF
                                                        VIDEOCONFERENCING DURING CHANGE OF
13                         v.                           PLEA HEARING; FINDINGS AND ORDER
14   STEVEN C. SACHAROW,                                DATE: October 22, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              BACKGROUND

18          The defendant in this matter, Steven C. Sacharow, was charged by indictment violations of 21

19 U.S.C. §§ 846, 841(a)(1) – Conspiracy to distribute heroin (at least 100 grams) and methamphetamine

20 (at least 50 grams, actual) [Count One]; 21 U.S.C. § 841(a)(1) – Distribution of heroin [Counts Two,

21 Three, Five, Seven, Eight, Nine, and Eleven]; 21 U.S.C. § 841(a)(1) – Distribution of at least 50 grams

22 of methamphetamine (actual) [Counts Four, Six, Ten, and Twelve]; 21 U.S.C. § 841(a)(1) – Possession

23 with intent to distribute at least 50 grams of methamphetamine (actual) [Count Thirteen]; and 18 U.S.C.

24 § 922(g)(1), Felon in possession of a firearm [Count Fourteen].

25          To resolve this matter, the parties have entered into a plea agreement in which the defendant has

26 agreed to plead guilty to Count One of the indictment, a violation 21 U.S.C. §§ 846, 841(a)(1),

27 conspiracy to distribute heroin (at least 100 grams) and methamphetamine (at least 50 grams, actual).

28 The change of plea hearing is set for October 22, 2020, at 9:30 a.m., before this Court. By this

      STIPULATION REGARDING HEARING                     1
               Case 2:17-cr-00095-TLN Document 92 Filed 10/21/20 Page 2 of 5


 1 stipulation, the parties acknowledge that the hearing may go forward by videoconference in the interests

 2 of both justice and public safety, and that the defendant waives his right to be physically present and

 3 consents to appearance via videoconference.

 4          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

 5 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

 6 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

 7 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 8 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 9 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

10 § 15002(b)(2).

11          On March 29, 2020, the Judicial Conference of the United States made the findings required by

12 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

13 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

14 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

15 functioning of the federal courts generally.”

16          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

17 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

18 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

19 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

20 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

21 safely take place in person.

22          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

23 implemented by General Order 620—also requires district courts in individual cases to “find, for

24 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

25 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

26 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

27 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

28 teleconference.

      STIPULATION REGARDING HEARING                       2
                 Case 2:17-cr-00095-TLN Document 92 Filed 10/21/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

12 and no vaccine currently exists.

13          4.      These social distancing guidelines – which are essential to combatting the virus – are

14 generally not compatible with holding in-person court hearings.

15          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.

20          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

21 in the Eastern District of California to the public. It further authorized assigned district court judges to

22 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

23 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

24 pandemic.

25          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

       STIPULATION REGARDING HEARING                      3
                 Case 2:17-cr-00095-TLN Document 92 Filed 10/21/20 Page 4 of 5


 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 7 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 9 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

10          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

11 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

12 hearings now, this District will be in a better position to work through the backlog of criminal and civil

13 matters once in-person hearings resume.

14          11.     The change of plea hearing in this case accordingly cannot be further delayed without

15 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

16 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

17 every Judge in this District, when normal operations resume.

18          12.     Under CARES Act § 15002(b), defendant, Steven C. Sacharow, consents to proceed with

19 this hearing by video-teleconference. The undersigned defense counsel joins in this consent.

20          13.     THEREFORE, the parties hereby stipulate and agree that each of the requirements of the

21 CARES Act and General Order 620 have been satisfied in this case. They request that the Court enter

22 an order making the specific findings required by the CARES Act and General Order 620. Specifically,

23 for the reasons further set forth below, the parties agree that:

24                  a)      The change of plea hearing in this case cannot be further delayed without serious

25          harm to the interest of justice, given the public health restrictions on physical contact and court

26          closures existing in the Eastern District of California, and the additional backlog of cases that is

27          likely to increase in this district if criminal matters do not proceed by videoconference when the

28          defendant consents and a resolution has been reached between the parties.

       STIPULATION REGARDING HEARING                      4
                 Case 2:17-cr-00095-TLN Document 92 Filed 10/21/20 Page 5 of 5


 1                  b)     Under CARES Act § 15002(b), the defendant acknowledges that he has the right

 2          to be physically present for this hearing, but waives that right, and consents to proceed with a

 3          remote hearing by videoconference.

 4          14.     Defendant’s counsel, Shari Rusk, joins in that acknowledgment, waiver, and consent.

 5          IT IS SO STIPULATED.

 6    Dated: October 20, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
 7
                                                              /s/ JAMES R. CONOLLY
 8                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 9

10
      Dated: October 20, 2020                                 /s/ SHARI G. RUSK
11                                                            SHARI G. RUSK
12                                                            Counsel for Defendant
                                                              STEVEN C. SACHAROW
13
                                            FINDINGS AND ORDER
14
            1.      The Court adopts the findings above.
15
            2.      Further, the Court finds specifically that:
16
                    a)     The change of plea hearing in this case cannot be further delayed without serious
17
            harm to the interest of justice; and
18
                    b)     The defendant has waived his physical presence at the hearing and consents to
19
            remote hearing by videoconference.
20
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21
     of the CARES Act and General Order 620, the change of plea hearing in this case will be conducted by
22
     videoconference.
23
     IT IS SO FOUND AND ORDERED this 20th day of October, 2020.
24

25

26

27                                                                 Troy L. Nunley
                                                                   United States District Judge
28

      STIPULATION REGARDING HEARING                       5
